Citation Nr: 0704826	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to July 15, 2002 for 
the grant of service connection for a variously diagnosed 
psychiatric disorder, including post traumatic stress 
disorder ((PTSD) and major depressive disorder (MDD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to May 1985 and from January 1987 to October 
1990.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
San Diego Regional Office (RO) of the Department of Veterans 
Affairs (VA) granted service connection for PTSD and MDD and 
assigned a 100 percent evaluation, effective July 15, 2002.  

In January 2007, the veteran's representative appeared to 
indicate that there was a clear and unmistakable error in the 
June 1996 rating decision that originally denied service 
connection for stress/depression.  This matter has not been 
previously addressed by the RO and is not before the Board at 
this time.  This matter is referred to the RO for further 
action.  

 
FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service 
connection for the veteran's psychiatric disorder(s), then 
characterized as stress/depression.

2.  Between June 1996 and July 15, 2002  there was no 
communication from the veteran that may reasonably be 
construed as a formal or informal claim seeking service 
connection for a psychiatric disorder. 


CONCLUSION OF LAW

An effective date prior to July 15, 2002, for the award of 
service connection for a variously diagnosed psychiatric 
disorder, including PTSD and MDD is not warranted. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via April 2003 and March 2004 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate her claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA letters have informed the 
veteran that she should submit any evidence in her possession 
that pertains to her claim.  The August 2003 rating decision 
and a June 2004 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  She was 
advised of the basis for the effective date assigned, and has 
had ample opportunity to respond and participate in the 
adjudicatory/appeal process.  She is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  It is not alleged that notice 
has been inadequate.  Therefore, no further notice is 
required.

Regarding VA's duty to assist, the veteran's pertinent 
medical records have been secured.  An examination was 
provided by San Diego VA Medical Center (VAMC).  She has not 
identified any pertinent evidence that remains outstanding.  
No additional development is indicated; VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

II.  Factual Background, Criteria, and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  

An unappealed June 1996 rating decision by the RO denied 
service connection for the veteran's psychiatric disorder 
(then characterized as stress/depression).  That decision is 
final (See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156).  It is not 
in dispute that the next written communication from the 
veteran seeking service connection for her psychiatric 
disorder (including PTSD and MDD) was received on July 15, 
2002.  Under the controlling law and regulations (outlined 
above), the award of compensation based on the reopened claim 
may be no earlier than that date.  Thus, as a matter of law, 
the appeal seeking an effective date prior to July 15, 2002 
for the grant of service connection for a variously diagnosed 
psychiatric disorder, including PTSD and MDD must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the veteran's accurate contention that 
symptoms of a psychiatric disorder and a diagnosis of a 
psychiatric disorder were found well before July 15, 2002.  
However, the only question before the Board at this time is 
whether subsequent to the June 1996 rating decision and prior 
to July 15, 2002, there was a communication from the veteran 
seeking to reopen the claim.  There is nothing in the claims 
file received between the June 1996 rating decision and the 
July 15, 2002 communication, which may be construed as a 
formal or informal claim seeking to essentially reopen the 
claim of service connection for a psychiatric disorder.  
Indeed, the veteran does not allege she submitted an earlier 
application to reopen the claim.  Consequently, there is no 
basis under law for granting an earlier effective date.







ORDER

An effective date prior to July 15, 2002 for the grant of 
service connection for a variously diagnosed psychiatric 
disorder, including PTSD and MDD, is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


